       Case 1:20-cv-00003-LAK-KHP Document 1 Filed 01/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ADRIAN WILSON,

                                Plaintiff,                    Docket No. 1:20-cv-00003

        - against -                                           JURY TRIAL DEMANDED

 D’APOSTROPHE DESIGN INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Adrian Wilson (“Wilson” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant D’Apostrophe Design Inc. (“D’Apostrophe

Design” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of

copyrighted photographs of the inside of the Jill Stuart store, owned and registered by Wilson, a

New York based professional photographer. Accordingly, Wilson seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
        Case 1:20-cv-00003-LAK-KHP Document 1 Filed 01/01/20 Page 2 of 4



                                             PARTIES

       5.      Wilson is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 191 Bellevue Avenue,

#A1, Montclair, NJ 07043.

       6.      Upon information and belief, D’Apostrophe Design is a domestic business

corporation duly organized and existing under the laws of the State of New York, with a place of

business 392 Broadway, 2nd Floor, New York, New York 10013. Upon information and belief

D’Apostrophe Design is registered with the New York Department of State Division of

Corporations to do business in the State of New York. At all times material, hereto,

D’Apostrophe Design has owned and operated a website at the URL: www.Dapostrophe.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Wilson photographed the inside of the Jill Stuart store (the “Photographs”). A true

and correct copy of the Photographs is attached hereto in Exhibits A-1 and A-2.

       8.      Wilson is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-173-457.

       B.      Defendant’s Infringing Activities

       10.     D’Apostrophe Design ran the Photographs on the Website. Screenshots of the

Photographs on the Website are attached hereto in Exhibit B-1 and B-2.
          Case 1:20-cv-00003-LAK-KHP Document 1 Filed 01/01/20 Page 3 of 4



          11.   D’Apostrophe Design did not license the Photographs from Plaintiff for its

Website, nor did D’Apostrophe Design have Plaintiff’s permission or consent to publish the

Photographs on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   D’Apostrophe Design infringed Plaintiff’s copyright in the Photographs by

reproducing and publicly displaying the Photographs on the Website. D’Apostrophe Design is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photographs.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
       Case 1:20-cv-00003-LAK-KHP Document 1 Filed 01/01/20 Page 4 of 4



       1.     That Defendant D’Apostrophe Design be adjudged to have infringed upon

              Plaintiff’s copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photographs;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 1, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Adrian Wilson
